 660DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDFrigid Storage,Inc.,d/b/a Economy FoodsandUnited Steelworkers of America,AFL-CIO-CLC. Cases 9-CA-23710, 9-CA-23821, 9-CA-23988, 9-CA-24019, 9-CA-24458, and 9-RC-15030May 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn March 1,1988,Administrative Law JudgeThomas A. Ricci issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief and the Respondent responded to them.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisDecisionand Order.The judge concluded that the Respondent en-gaged in certain threats and interrogations in viola-tion of Section 8(a)(1) of the Act and dischargedunion supportersChancie Loveand Kenneth Ken-nedy onOctober 31,1986,during a union organiz-ing campaign,in violation of Section 8(a)(3) and (1)of the Act. In the absence of exceptions, we adoptthese unfair labor practice findings.In all other re-spects,the judge dismissed the complaint."We do not agree with the judge's dismissal ofthe complaint in the following respects.1.The judge found that the Respondent's institu-tion of a written warning system after the unioncampaign began did not violate the Act becausetheRespondent thereby protected itself againstfuture unfair labor practice charges.We disagree.'We make the following modifications. With respect to the reductionof overtime hours,we do not rely on thejudge's finding of business'justi-fication-the need to reduce costs because of the expense of defendingthe unfair labor practice proceeding.The record shows that two of thefour alleged discrtminatees regularly worked only 39-hour weeks beforethe alleged reduction in overtime Further, the other two discriminateesdid not previously regularly work hours greatly in excess of 40 and theirreduction in hours was minimal. We, therefore,find that the GeneralCounsel failed to sustain his burden of proof.With respect to the discharge of Benny Thompson on December 5,1986,we note that.the judge failed to address the 8(a)(4) allegation in thecomplaint.However,it is unnecessary to reach this issue as we concur inthe judge's conclusion that Benny Thompson's discharge was for cause.With respect to the alleged more onerous working conditions (roofpainting,grass cutting,and freezer work)imposed on certain employeesafter the first hearing,we note that the General Counsel alleges thatChancie Love and Benny Thompson were the only employees at issue.The judge's reference to any other employees in his analysis of this por-tion of the complaint does not warrant a result contrary to his dismissal.In addition,we disavow the judge's comments concerning what the Gen-eralCounsel would have charged had the Respondent sent employeeshome rather than require them to paint the roof.The record shows that the writtenwarning systemwas instituted in response to union activity. It wasconcurrentwith theRespondent'sexpression ofunion animusand conductin violationof the Act.Thus the change from oral towritten warnings oc-curred atthe same time as the Respondent dis-charged unionsupporters Chancie Love and Ken-neth Kennedy,made threats in retaliation for unionactivity,interrogated employees about the unionactivitiesof their fellowemployees,and engaged invarious other conductin violationof employees'Section 7 rights.The use ofa warning system aspart of a dis-ciplinary procedure is permissible when theprocedure is not implemented in response toprotectedunion activitiesof employees. Whenthewarning system is issued to discourageunion activity,it is impermissible.Joe's Plastics,287 NLRB 210, 211 (1987). As theRespondent institutedthe writtenwarning systemin response to the unionactivity,we find that thenew system was intended to and does discourageunion activityand violates Section 8(a)(3) and (1)of the Act.Further, the writtenwarnings issued pursuant tothis system similarly violatethe Act and must beremoved fromemployees' records.Accordingly,we fmd that the writtenwarnings issued to Rich-ard Franklinand BennyThompsonon June 19,1987,also violated Section 8(a)(3) and (1) of theAct.22.The judgealso foundthat theRespondent'sban on eating and drinking in the warehouse didnot violate the Act becausethe Respondent there-by enforceda state health regulation applicable toits business.We disagree.The Respondentinstitut-ed the ban after the first hearingon the unfair laborpracticesat issue here.Employeestestifiedagainstthe Respondentat the hearing.Further,the allegedstate health regulationcited by the judge is non-existent.The notice of violativefindingsissued bythe Department of Agriculture, Consumer Protec-tionDivisionof the State of West Virginia, con-cerns inadequate housekeepingat theRespondent'swarehouse.The Respondentwas cited becausethere wasevidenceof rodentsas well as improper-ly disposed of drink cansand cigarettewrappersand inadequately cleaned floorsin the cooler and8 In finding the written warning system and warnings issued pursuantto it to be violative of the Act, we are not thereby negating the offensesat issue.Were such offenses subject to an oral warning before the unionorganizing campaign, then they might similarly be subject to oral warn-ings concurrent with the union campaign. What was unlawful was for theRespondent to change from an oral to a written warning system in orderto discourage union activity.294 NLRB No. 50 ECONOMY FOODSfreezer.The noticedoes not constitute a state banon eating and drinking in the Respondent'sware-house.Further,employees,aswell as supervisors,customarily ate anddrank in the warehouse. 3 Ac-cordingly, by revoking for an invalidreason alongstandingemployee practiceafteremployeeshad testified about theRespondent'sunfair laborpractices,the Respondent engaged ina further re-prisal for theemployees'union supportand therebyviolated Section 8(a)(3) and(1) of the Act.43.The judge found that Chancie Love's 3-weeklayoff afterJune 19,1987, did not violate the Actbecause the Respondent experienced a slowdownin businessand Love wasthe most expendable em-ployee becauseof his weak delivery skills. We dis-agree.The Respondent fired Love on October 31,1986,in violationof Section8(a)(3) and(1) of theAct. Further, the Respondent's antiunion animushad clearly not abated at the time of the secondhearing onthe unfairlabor practices at issue here,November 18, 1987.8 Moreover,the Board neednot treat Respondent's antiunion self-serving asser-tions thatLove was themost expendableemployeeas conclusive.6Rather, we rely on the unrebuttedtestimonyof employees MitchellMcCallister andPaulHughesthat theRespondent attempted togiveHughes credit for case countsin lieu of Lovein order tohave an excuseto lay off Love.7EmployeeMcCallistertestified thatEdmondstoldMcCallister that McCallister and others had toreduce Love's case count because he was doingmuch more than other employees.SupervisorGreen told McCallister that it was necessary to getPaul Hughes'case countup and that if that werenot done, Hughes couldbe laid off. Green toldMcCallisterthatMcCallisterand Green were topull cases themselvesbut creditHughes.Greenalso told McCallister to make surethat Love didnot pull as many cases as he had been so thatLove's case countcould be kept low and Love,rather thanHughes,could be laid off, that thatwould givethe Respondenta good reason to layhim off.In addition,Green told McCallister togiveLove the small orders andsave the big onesforHughes.EmployeeHughescorroborateda The Respondent so admitted, but represented that when it noticedthis conduct,its supervisors were told it was forbidden; although therewas no assertion of ever telling any employee not to eat lunch in thewarehouse*Advertiser'sMfg.Co,280 NLRB 1185, 1191-1192 (1986).s The Respondent alleged during the second hearing that the chargesbeing litigated were part of the Union's continuing program of harass-ment "to destroy the company's will to resist doing the will of the UnitedSteelworkers,"and that employees such as Love"would close EconomyFoods rather than work."SeeCaamano Bras.,275 NLRB823 fn. 1(1985).6David's,271 NLRB 536, 538 fn. 17 (1984)Georgia Rug Mill,131NLRB1304, 1305 fn.2 (1966),enfd. as modi-fied 308 F.2d 89(5th Cir.1962).661McCallister by testifying thatHughes had beengiven creditfor the work that Green'had done andthatEdmonds had told him, "Your casecount isgoing to getup. Chancie [Love] is notgoing to getany orders. You're goingto get all of them."In these circumstances,it is clearthat the Re-spondent continuedto harborantiunion animusagainstLove and that,whatever its profferedreason forthe layoff,itwas merelya pretext foronce again discriminating against ChancieLove forhis support of the Union.8 Accordingly, we findthat theRespondent's layoff of Chancie Love onJune 19, 1987, violated Section8(a)(3) and (1) ofthe Act.4.The judge found thatRichard Franklin's dis-charges onNovember 3, 1986, and February 5,1987,did not violatethe Act. The judgerelied onthe Respondent's claim that it was aslow periodand on Franklin'sprior misconduct for the earlierdischargeand on Franklin'smisbehaviorwith a"whoopie cushion" for the later discharge. We dis-agree.On October 31, 1986,according to undisputedtestimony, the day afterreceivingthe petition,owner and sole operatorEdward Edmonds heldthe second of two employeemeetings duringwhich he expressed his contempt for unions andstated that he had decidedto discharge two em-ployees that day andone on thefollowingMonday.EmployeesLove andKennedy were un-lawfully discharged later thatday becauseof theirunion activity. After themeeting,also according toundisputed testimony,Franklin talkedto Supervi-sorChrisGillettewho told himthat the "onemore"would be either Franklin,or employeesRamsbottomor Castle.Franklinwas dischargedthe following Monday, November 3, 1986,alleged-ly becausethere wasa lack of work. The judgediscounted this defensewhen theRespondentraised itwith regardto discriminateesLove andKennedy.The evidence clearly shows that theRespondenthad no morelawful reason to dischargeFranklinon November 3 than it didLove andKennedy onOctober 31. All three discharges were precipitatedby theRespondent's awarenessof union activity,its contempt for unions, and a determination to re-taliate against employees for mounting an organiza-tional campaign.Accordingly,the Respondent vio-lated Section 8(a)(3) and(1) by discharging em-ployee Franklin on November 3, 1986.Franklin was recalled onJanuary 19,1987 (inorder to mitigateany potential backpay obligations,accordingto theRespondent),and discharged8 Aero Tec Laboratories,269 NLRB 705, 707-710 (1984) 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDagain on February 5, 1987. The only misconducton which the Respondent can reasonably rely insupport of the February 5 discharge is Franklin'suse of a "whoopie cushion" during his lunch, houron one occasion. Although Edmonds was aware ofthis incident; Franklin was never confronted aboutthisbehavior until he was discharged. The Re-spondent attempted to justify Franklin's February 5discharge by invoking its rule against profanity.The evidence indicates, however, that employeesgenerally and Edmonds himself used profanity orvulgarity on a regularbasis.Accordingly, we findthat the "whoopie cushion" incident is but a pre-text for the Respondent's discharge of Franklin be-cause of liis union activity and the Respondent vio-lated Section 8(a)(3) and (1) by discharging Frank-lin on February 5, 1987.5.Finally, the challenged ballots9 are to be re-solved in the following manner: Benny Thompsonwas ineligible to vote at the December 9, 1987election because he was discharged for cause priorto the election. Chancie Love, Kenneth Kennedy,and Richard Franklin were eligible to vote becausetheir discharges violated the Act. However, it isunclear from the record evidence whether Kenne-dy already had accepted a position elsewhere atthe time of the election. Accordingly, should theRegional Director determine that Kennedy's ballotisdeterminative, then his employment status onDecember 9, 1986, will need clarifying. This issuemay be resolved at the compliance stage of thisproceeding.AMENDED CONCLUSIONS OF LAW1.By threatening to reduce wages and other em-ployee benefits, by interrogating employees abouttheir knowledge of union activities among otheremployees, by interrogating employees as to theidentity of other employees who had signed unionauthorization cards, by interrogating employees asto the identity of employees who were solicitingsignaturesto union cards, by threatening to closedown the business in retaliation for the employees'union activity, by telling employees the Respond-ent would refuse to bargain in good faith with anyunion of their choice, by telling employees that themanagerknew who the union activists were, bytelling employees that the Employer will find away to dischargeprounionemployees, and by tell-ing employees that they would be fired if theyengage ina strike, the Respondent has violatedSection 8(a)(1) of the Act.At the December 12, 1987 election there were six votes for the Peti-tioner and seven against At the time of the hearing, challenges to theballots of Franklin, Thompson, Love, and Kennedy were unresolved2.By discharging Chancie Love and KennethKennedy on October 31, 1986, and Richard Frank-linon November 3, 1986, and February 5, 1987,the Respondent has violated Section 8(a)(3) and (1)of the Act.3.By instituting a written warning system in thelast quarter of 1986 and issuing written warningspursuant thereto, the Respondent has violated Sec-tion 8(a)(3) and (1) of the Act.4.By issuing written warnings to Richard Frank-lin and Benny Thompson on June 19, 1987,.pursu-ant to the unlawfully instituted written warningsystem, the Respondent has violated Section 8(a)(3)and (1) of the Act.5.By instituting a ban on eating and drinking inthewarehouse after the June 2 to 4, 1987 unfairlabor practice hearing, the Respondent has violatedSection 8(a)(3) and (1) of the Act.6.By laying. off Chancie Love for 3. weeks onJune 19, 1987, the Respondent has violated Section8(a)(3) and (1) of the Act.THE AMENDED REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, it shall be orderedto cease and desist and to take certain affirmativeaction to effectuate the policies of the, Act.To remedy the 8(a)(1) violations, the' Respondentshall be ordered to cease and desist from this con-duct. 'To remedy 'the unlawful discharges and layoff,the Respondent shall offer Chancie Love, KennethKennedy, and Richard Franklin immediate and fullreinstatement to their former jobs, or, if those jobsno longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or otherrights and privileges, and make them whole for anyloss of earnings suffered as a result of the Respond-ent's unlawful actions. Loss of earnings shall becomputed as prescribed in F.W. Woolworth Co.,90NLRB 289 (1950), plus interest computed as pre-scribed inNew Horizons for the Retarded.' °To remedy the unlawful written warning system,the Respondent shall be ordered to cease and desistfrom using this system.To remedy the written warnings issued pursuantto this unlawful system, the Respondent shall beordered to remove from its records any referenceto the 'warnings and shall inform each of the em-ployees, in writing, that the references have been10 283 NLRB 1173 (1987) Interest on and after January 1, 1987, shallbe computed at the "short-term Federal rate" for the underpayment oftaxes as set out in the 1986 amendment to 26 U S C § 6621 Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U S C § 6621), shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977) ECONOMY FOODS663removed.Further,the Respondent will assure em-ployees'that the conduct at issue will not be usedas basis for further personnel actions concerningany of themunless the conduct would have beensubject to an oral warning pursuant to the preced-ing oral disciplinary system.To remedythe ban on eating and drinking in thewarehouse,the Respondent shall reinstate the prac-tices preceding the June 2 to 4, 1987 hearing withrespect to taking breaks and lunch periods in thewarehouse.ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge asmodifiedand ordersthat theRespondent,Frigid Storage,Inc., d/b/a EconomyFoods, Hun-tington,West Virginia, its officers,agents, succes-sors, and assigns, shall1.Cease and desist from(a)Threateningto reducewages and other em-ployee benefitsin retaliation for the employees'union activities,interrogatingemployees abouttheir knowledge of union activity amongthe em-ployees,interrogating employees as to the identityof employeeswho hadsigned union authorizationcards, interrogating employeesas to the identity ofemployeeswho weresoliciting signatures to unioncards,threatening to close down its business in re-taliation for the employees'union activity, tellingemployeesthat theRespondent would refuse tobargain in good faith with any union of theirchoice, telling employees that the manager knewwho theunion activistswere,telling employeesthey would be fired if they wenton strike,or tell-ing employeesthat theRespondent would find areason for discharging prounion employee's '(b)Discharging,layingoff,or in any othermanner discriminating against its employees in re-taliation for theirprotected,concerted,or unionactivity.(c) Instituting a written disciplinary system andissuingwritten disciplinary warnings to employeesbecausethey haveengaged in activities in supportof theUnion or engaging in other activities pro-tected bySection 7of the Act.(d)Banning eating and drinking in the ware-house in retaliationfor employeesengaging in ac-tivities in support of the Union or engaging inother activitiesprotectedby Section7 of the Act.(e) In any other manner interfering with, re-straining,or coercing its employees in the exerciseof therights guaranteedthem by Section 7 of theAct.2.Take thefollowing affirmative action neces-sary to effectuate the policiesof the Act.(a)Makewhole Chancie Love,Kenneth Kenne-dy, and Richard"Franklin for any lossof pay orbenefitsthey may have suffered by reason of theRespondent'sdiscrimination against them,with in-terest to be computed as set forth in the remedy.(b)Remove from its files the written warningsfound unlawfuland notifyeachof the employeesso warned,,inwriting,that this has been done andthat the conduct will not be used as a basis forfuture personnel actions againstany of theemploy-ees unless and to the extent the conduct wouldhave beensubject toan oral warning pursuant tothe preceding oral disciplinary system.(c)Reinstate the practices existingbefore theJune 2 to 4,1987 hearingwith respectto takingbreaks and lunch periods in the warehouse.(d) Preserve and, on request,make available tothe Board or its agents for examinationand copy-ing,allpayroll records, socialsecuritypaymentrecords, timecards,personnel records and reports,and allother recordsnecessary to analyze theamountof backpaydue under the terms of thisOrder.(e)Post at its place of business in Huntington,WestVirginia,copiesof the attached noticemarked"Appendix."" i Copies of the notice, onforms providedby theRegionalDirector forRegion 9,after being signed by the Respondent'sauthorized representative,shall be posted by theRespondent immediately upon receipt and main-tained for 60' consecutive days in conspicuousplaces including all places where notices to em-ployeesare customarily posted.Reasonable stepsshall betaken by theRespondent to ensurethat thenotices are not altered,defaced,or covered by anyother material.(f)Notify theRegionalDirector inwritingwithin 20daysfrom the dateof this Order whatsteps the Respondent has takento comply.IT IS FURTHER ORDERED that the remaining alle-gations of the consolidated complaint are dismissed.IT IS FURTHER ORDERED that the Regional Di-rector resolve the challenged ballots in the mannerindicated and on resolution issue a tally of ballotsand the appropriate certification.11 If this Order isenforcedby a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 664DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or lay off any employ-ees in retaliation for their union activity.WE WILL NOT threaten to reduce wages andother employee benefits in retaliation for the unionactivities of our employees.WE WILL NOT interrogate employees about theirknowledge of union activity by any other employ-ees.WE WILL NOT interrogate employees as to theidentity of employees who have signedunion au-thorization cards.WE WILL NOTinterrogate employees as to theidentity of employees who were soliciting signa-tures to union authorization cards.WE WILL NOT threaten to close down the busi-ness in retaliation for the employees'union activity.WE WILL NOT tell employees we will refuse tobargain in good faith with any union of theirchoice.WE WILL NOT tell employees that we are awareof the union activities of particular employees.WE WILL NOTtell employeesthat we will find away to discharge prounion employees.WE WILL NOTinstitute a written warning systemand issue written warnings to employees because oftheir activities in support of the Union and we shallrescind the written warnings and documentationrelating to them from personnel files.WE WILL NOT use the conduct for which em-ployees received written warnings as basis for fur-ther personnel action unless and to the extent theconduct would have been subject to an oral warn-ing pursuantto the preceding oral disciplinarysystem.WE WILL NOTban eating and drinking in thewarehouse and we shall reinstate the practices ex-isting before the June 2 to 4, 1987 hearing with re-spect to taking breaks and lunch periods in thewarehouse.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL make whole Chancie Love, KennethKennedy, and Richard Franklin for any loss of payof benefits they may have suffered by reason of ourdiscrimination against them,with interest.WE WILL remove from our files the writtenwarnings found unlawful and notify each of theemployees so warned, in writing, that this has beendone and that the conduct will not be used as abasis for future personnel actions against them.FRIGID STORAGE, INC., D/B/A ECON-OMY FOODSAndrew L. Lang,Esq., for the General Counsel.Edward Edmonds, Jr.,of Huntington, West Virginia, theRespondent in person.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge. A firsthearing in this proceeding was held on 2, 3, and 4 June1987, atHuntington,West Virginia,on a complaint ofthe General Counsel against Frigid Storage, Inc., d/b/aEconomy Foods (the Respondent or the Company).That complaint issued on 3 April 1987, upon chargesfiled on 7 November and 10 December 1986, and on 9February and 30 March 1987, by United Steelworkers ofAmerica, AFL-CIO-CLC (the Charging Party). The es-sential issuespresented then are whether the Respondentunlawfully discharged four employees in violation ofSection 8(a)(3) of the Act, and whetherit alsocommittedother unfair labor practices.A second complaint was issued by the General Coun-sel on 13 August 1987, basedon a separatecharge, inCase 9-CA-24458, filed by the same Charging Party on2 July 1987. The two cases were consolidated, therecord was reopened, and a further hearing was held on18November 1987. Theissuespresented by the secondcomplaint involved a further discharge of an employeeand other alleged violations of Section 8(a)(3) and (1) ofthe Act.Also consolidated with thesecases is a representationproceeding, Case 9-RC-15030, in which the Board heldan election among the employees here involved. The eli-gibility of three of the employees involved was ques-tioned during that election. A final question to be decid-ed now is the eligibility of those three employees.Briefswere filed by the General Counsel and the Respondentafter the close of bothhearings.On the entire record and from my observation of thewitnesses, I make the following ECONOMY FOODS665FINDINGSOF FACTI.THE BUSINESS OF THE RESPONDENTEconomy Foods, a West Virginia corporation, doesbusiness in Huntington,West Virginia, where it is en-gaged in the wholesale sale and distribution of groceriesand related products. During the 12-month period pre-ceding issuance of the initial complaint, a representativeperiod, it purchased and -received goods and materialsvalued in excess of $50,000 directly from points outsidethe State of West Virginia. I find that the Respondent isan employer within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDIfind that United Steelworkersof America, AFL-CIO-CLC isa labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe basic question in this entire case-did the Re-spondent discharge four employees to put a stop to theirunion activities-startswith a look at two employeemeetings the owner of the Company held on 22 and 31October 1986. Edward Edmonds is the owner and soleoperator of the entire business.He useswarehousemenand helpers in the plant, men and women who stockfood on the premises and others who deliver to custom-ers incompany vehicles. With about 12 or 14 employeesaltogether; it alsousesfour or five office clericals, whokeep the records of transactions. Early in October 1986there was a moveamongthe warehousemen and driversto join the Steelworkers Union, and a number of themsigned authorization cards By letter dated 20 Octoberthe Union wrote to the Company, informing it that a ma-jority of the employees had joined the Union and re-questing recognition and collective bargaining. On 22October, with the Union's demand letter in his hands,Edmonds held a meeting of his warehousemenChancie Love, an employee, testified that Edmondsstarted bytellingthem all he had received 'the Steel-workers' letter requesting recognition and then "asked ifanyone knew anything about the Union " When all theemployees stoodsilent,Edmonds went on, still accordingtoLove: "He said that he hated the Union. He hatedanyone that worked fora unionand he hated Blackpeople. . . . And he said that, if your were forced to leta union inthere, that he will cut our wages and he'd cutour benefits." From the testimony of Richard Franklin,also an employee: "He [Edmonds] said he had got aletterfrom the United Steelworkers-he said that aunion wanted to get in here and he asked if anybodyknew anything aobut it . . . . Nobody said anything. . . ." Kenneth Kennedy, another employee, gave liketestimony. "He [Edmonds] came out and stated that hehad a letter from the United Steelworkers, that he wasgoing to be represented and he wanted to know whatanybody knew about it."Edmonds testified at length at the hearing but did notcontradict one word of the foregoing testimony. Histhreat to reduce wages and benefits if the employees per-sisted intheir pro-Steelworkers activity was a clear vio-lation of Section 8(a)(1) of the Act, and I so find. In thelight of his simultaneous threat, his interrogation of theemployees as to their knowledge of the union activitywas also an unfair labor practice This entire case there-fore stands with proof positive of an undenied determina-tion by the Respondent to put a stop to the self-organiza-tional activities of its employees.On 30 October the Union filed its petition with theBoard for, an electionamongthewarehousemen anddrivers. The next day Edmonds held another meeting ofemployees, this time with all of them present The meet-ing lasted about an hour. Edmonds had received a bro-chure from the Board informing him of Board proce-dures and the right of the various parties in Board pro-ceedings. At this point in the testimony mention must bemade of conversations that took place when Love andKennedy were hired sometime earlier.Love was hired by Edmonds in March 1986. His appli-cation showed he had previously been employed by acompany called ACF Industries, also in Huntington. Inthe hiring interview Edmonds told him "I seethat youwas employed by ACF." Kennedy started with the Re-spondent in September 1986. His employment applicationshowed he had worked at a company called WeilerSteel.Asked had Edmonds said anything about that pre-vious employment in his hiring interview, the witnesssaid: "He noticed that they was union. He brought thattomy attention . . . that he knew they was union upthere and that they wasn't here, at his place."The testimony about Edmonds' talking to the employ-ees at the meeting he called on 31 Octoberis asfollows:By Love:He started the meeting and he said that he had re-ceived a brochure from the Labor Board telling himwhat he could do-what he couldn't do. And heasked, he said-he started off again, he says hehated unions, he hated anyone that work for unions,he hated policemen, he hated the proper word againis"niggers" is the way he implied it. He said hehatedMr. Thompson, hated the Steelworkers inHuntington,WestVirginia.He said he hatedpreachers-all the preacher was good for was tocome to your death bed and try to get you torepent of your sins so you can float off to heaven.And he started on me and Mr. Kennedy.Q What did he say to you and Mr. Kennedy?A. He said you're two good examples of unionworkers-how the union has failed them. He said,here they are today, working for me and the unionhas failed them. . . . he asked if, you know, if weknew who had signed the cards and who hadn'tsigned cards, or who had solicited us to sign a card. . .. At the end of the meeting he said, if anyonehad anything to do [sic] say, you know, feel free tosay it.Isaid,"I don't feel that the Unions is thecause of the way the economy is around here, be-causethe people's not buying your merchandise,then therefore, you can't sell it." 666DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDQ.Do you recall that Mr. Edmonds made anyreference to what the situation would be if theUnion got in there?A. Yes sir.Q. What did he say?A. He'd cut our wages and benefits. He said allthe law required him to do was to pay $3.35 anhour and that's where he would start negotiatingat. . . . He said, I can't understand why in theworld the United Steelworkers would want to comein here and represent employees of food brokerageoutfit. He said, I thought the Steelworker represent-ed steel-put steel mills and everything. Then hesaid,well, he looked-kind of looked at me and helooked at Mr. Kennedy and he said, "I've got agood reason why the Steelworkers are wanted inhere."By employee Franklin:He said that he had been up half the night reading abook that he got, I guess, from the Steelworkers onwhat he could say and what he couldn't say in hisconversation. . . . Yeah, he said he didn't . . . hedidn'twant no union in here and it will be a coldday in hell, in many words that they wouldn't be nounion come in there.Q.Did he say if anything would happen if theUnion came in?A. Yes sir, he did. He said he would cut every-body's wages back to minimum wage if he had to,or just close the business down. . . . He said thathe was going to let a couple of people go that dayand stop, but he hadn't said who-he was going tolet go until after the meeting was over.Q.Did he say why he was going to let them go?A. Not in so many words and stuff, because ofthe union was up-because what he said about theUnion and everything else-that he just didn't likethe Union or anything and he mentioned about theex-Steelworkers, Mr. Love and Mr. Kennedy.Q.What did he say about Mr. Love and Mr.Kennedy?A.Well,he asked them about-about theirgood-good job and stuff, he said about the Unionand stuff like that-what-what the Union is goodfor and stuff. He said you was up there makingaround $10 an hour and so at ACF and stuff andthen he went to Mr. Love. He said you was makingpretty good money, Weilers, or whatever and hereyou was working and then he said, where was yourgreat union now?NLRB. Said he'd been reading it all night andstudying it. He mentioned Mr. Love. He said, "Mr.Love, you probably know this book by heart."Q. "Did he say why he called the meeting thatday?A. He said that he wasn't going to negotiate acontract and if we did get a union in there, he wasgoing to go minimum wage and negotiate fromthere.Q.Did he say anything that he would orwouldn't negotiate?A. He said he would not negotiate seniority inany contract. . . .Q.Did he say anything was going to happenbefore the meeting was over?A. Oh, he said before the meeting was over hewas going to lay off two people that evening-thatday.Q. Did he direct his coments at anybody in par-ticular at the meeting?A. Yes, he did, Chancie Love and Kennedy. Hepointed out at first at the meeting that ChancieLove was-use to work at the Steelworkers Unionand he said look what the Steelworkers have donefor you.Q. Mr. love say anything during the meeting?A. No, sir. He did not, until after he was dis-missed .. . .Q.What about Mr. Kennedy? . . . Were anycommentsdirected to him?A. No. Yes, he made comments to Mr. Kennedyabout being in the Union and stuff, but I don't re-member exactly what the questions was. . . . Chan-cie and Kennedy-he directed all questions towardsthem-mentioned that they was in the Union beforeand that they was old union members and he justdulled them two and left everybodyelse alone.By employee Gary Castle:[Edmonds] started out by saying that he was goingto have to let two go that day and possibly oneMonday-that his business was getting slow andthat he didn't need all the employees he had at thepresent time . . . . He said he had contacted alawyer and that it wouldn't do anybody any goodto stand up and say, "I filled out a union card,"right now, because his mind was already made upwho he was going to let go. . . . He said hislawyer had advised him that he had a right to letanybody he wanted go because he had no knowl-edge of who filled out a union card and who didnot....By employee Benny Thompson:He said he'd been notified by the Union that wewas wantingto vote in the Union there. He said hedidn't like unions. He said he didn't like preachers,and he said a preacher's name and usedan example,likealittlethreesentence-foursentencesermon... . He said he'd had-got a book on theQ. Did he make any reference to Mr. Love andthe book?A. He said that they need some people there thatknow the book better than him. He said it may be acoincidence that Mr. Love and Mr. Kennedy bothhad been employed and worked for the UnitedSteelworkers. ECONOMY FOODSBy Chris Gillette:Mr. Edmonds came in there and he had this littlebook he was holdingin hishand and he said "Ispent all night reading it from page-front to back."Then he went on, saying how he hated unions, howthe union was destroying this country, and then hestarted saying a bunch of people that he hated.. . .There were union people, lawyers, niggers, welfarepeople; he hated ministers and he hated the FederalGovernment. . . . Then he said he was going to lettwo people go and I was going to be dissatisfiedwith the one, And he continued talking about howbad the Unions were, and the next thing he said,"Kennedy I'm laying you off and Love, you're thenext one."By Kennedy:He said he'd made up his mind that he was going todischarge two employees that day And then hestarted in with why would we want to be represent-ed by the Steelworkers, and he said, "Take ChancieLove, here," he said "Here's a Steelworker for you.How much you make down at ACF, Chancie?"Chancie told him $10.85. He said, "Look at himnow. He's working for half that for me." Then hesaid, "Look over here at Mr. Kennedy. Here's asteelworker.He's working for half the wages forme that he was making with them." He said, "Hethought you would have a.life time job. You paythem to negotiate for you and look what you'reat. .. ." He said, "I've made my mind up and thetwo employees I'm going to discharge is ChancieLove and Kenneth Kennedy "In his testimony Edmonds did not contradict one wordabout his intense dislike for unions, of his determinationnot to run a union shop, of his intent to reduce wagesand benefits if the employees persisted in their union ac-tivities,of his having confronted Love and Kennedy asthe outstanding union men then present,or of his havingtold them thatsameday that they were being fired.I certainly credit all this testimony that Edmonds alsotoldLove and Kennedy thatsameday that they weregoing to be discharged. In fact he gave each of them hispaycheck and a discharge slip when the meeting wasover. The only conflict in testimony between Edmondsand the earlier witnesses turns on the question of just atwhat point during the meeting did Love express resent-ment againstthe owner. Love's testimony, supported byother employees who were present then, is that it wasonly after being told he was being singled out for dis-charge that he accused the owner of discriminatingagainst him because of his union activity, and even toldhim he, the employee, would one day own the businessand get rid of Edmonds. In contrast, Edmonds testifiedthatLove spoke disrespectfully to him before he eversaid he was one of the men he had decided to release. Inthe end, it was the Respondent's position that Love wasdischarged because he had always been a poor worker,because business was low, and because he had so spokenoffensively to the owner without justification. In the667lightof the witnesses' total testimony, I credit themagainst Edmonds.To start with, Edmonds' statement that Love was se-lected for discharge because he was a poor worker isfalse upon his own testimony.Before announcing thenames of the two men to be released-Love and Kenne-dy-Edmonds told all the employees during that longlecture that Chris Gillette, one of the supervisors, mightnot agree with his choice. Only days earlier, when askedby Edmonds how he rated Love, Gillette had told thebossLove , was , the best order filler in the place.Throughout his employment Love had never been coun-seled or, disciplined for his performance. Indeed he hadreceived substantial increases in payWith all this asbackground,Edmonds' admitted diatribe against bothLove and Kennedy throughout that meeting in resent-mentof theirspecial position as prounioneers,removesalldoubt that, even if it were true that the Respondenthad more employees at that moment than it needed, it infact selected them for discharge because of their knownposition favoring the Union.At one point, while Edmonds kept blaming the unionactivity for his difficulties in the business, Love did speakup and say it was not the Union, but economic condi-tions that caused whatever problems there might be. Itwas not until Edmonds plainly spoke up towards the endthat Love and Kennedy were the ones to go that Lovedid voice resentment about being chosen. He accused theowner of harassing him because of his prounion pench-ant, and he was right. It will not do for Edmonds now tosay he fired the man for impoliteness towards him Hehad already decided to fire Love before the man spokeup in defense of his position.Kennedy too had received a substantial increase in payand never received any criticism for his work perform-ance. Like Love he too was the pinpointed object of Ed-monds' criticisms during the meeting because of hisknown union activities in the past. Considering the entirerecord I find that the Respondent discharged Love andKennedy on 31 October 1986 because of their union ac-tivities and thereby violated Section 8(a)(3) of the ActAbout 3 weeks after their discharge both Love andKennedy were offered their jobs back. Love returned,on or about 21 November, Kennedy did not. He simplysaid at the hearing that he decided to work elsewhere.The complaint considered at the first hearing in thisconsolidated proceeding lists two other employees saidto have been illegally discharged-Richard Franklin andBenny Thompson. They too were reinstated not longafter their release. There is an implied contention in theGeneral' Counsel's overall argument in this case that thefact of the Respondent having so quickly recalled em-ployees said to have been released with good justifica-tion, helps prove the basic allegations of illegal action inthe initial discharges themselves. I find no merit in thatassertion.No more would I find that Kennedy's refusalto return to his old job as evidence or admission by himthat he deserved to be fired in the first place. Edmondsappeared at both hearings as his own representative; heisnot a lawyer and had no lawyer representing his com-pany. He chose to explain the unusual proceeding on the 668DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDground that legal representation would have cost himmore than his company could afford ' to pay.Edmondsalso said that his reason for recalling the laid-off employ-ees on whose behalf the charges were filed was to besure that in the event the discharges were found to havebeen illegal by the Board,his backpay obligation wouldalso be no more than he could afford to pay. It was aperfectly rational and understandable position.I there-fore make no inference adverse to his interests from thefact he recalled any of the discharged employees.On 3 November 1986, the Respondent dischargedFranklin,according to the complaint,because he favoredthe Union,but according to Edmonds because of poorconduct and behavior on the job.He was recalled in Jan-uary 1987 and again discharged on 5 February 1987, adismissal also called a violation of Section 8(a)(3) of theAct.Asto the second discharge the Respondent againdefends on the ground that his personal behavior in theworkplace was intolerable.As to the Respondent's treatment of this employee Ishall recommend dismissal of the complaint,for the evi-dence in it entirety does not suffice to prove the unfairlabor practices.Franklin's sole activity on behalf of theUnion was no more than signing a union card and givingit to Love,as he himself testified.There is no evidencethat anyone on behalf of the Respondent was aware ofthat fact.And, of course,there is no evidence at all ofany antiunion animus pinpointed against him.Dischargedon 3 November he was recalled to work in mid-Novem-ber, as he testified, but chose not to return until 19 Janu-ary.Discharged again on 5 February he was again re-called.At the time of the hearing in June he was still onthe job.In discussing Franklin in his posthearing brief the Gen-eral Counsel keeps merging that man's name with thoseof Love and Kennedy,as though the three were some-how one.But the truth is there is no reason for relatingthe Respondent'sopen hostility towards the other twomen with its treatment of Franklin.What the GeneralCounsel is really arguing in this case-not only with re-spect to Franklin but also with respect to other incidents,as will appear below-is:once it has been shown that anemployer is opposed to having a union represent its em-ployees,anything,but anything,itdoes thereafter whichprejudices or even inconveniences its employees, must befound to have been illegally motivated.It is not a con-vincing argument.It is not a convincing argument. It isan old principle of Board law that unfair labor practices,all of them,must be proved by clear and affirmative evi-dence.By the time the hearing started,7months after thecritical events,there had developed a heated animositybetween Edmonds and some of his supervisors, on oneside,against a number of the employee witnesses whotestified for the General Counsel.The record is repletewith exaggerations about misconduct,false charges ofmisbehavior by management on the part of employees,justified or unjustified criticisms and warnings given bysupervisors,etc.For the most part the witnesses werevague,evasive,argumentative,and clearly emotional inresponse to direct and fair questioning.But despite theconfusions in testimony some relevant facts are clear.Franklin had a record of misbehavior with this compa-ny. He had been fired in the summer of 1986, Before allthis happened, for what he called a "disagreement" withmanagement about how to handle the frozen food stock.When an employee"disagrees"with the boss about howto go about his work,and is discharged as a result, itmeans he deliberately disregarded work orders. If he isfired for such misbehavior,itpaints the picture of a veryundesirable employee.He was recalled a few monthslater because the Company needed men.Franklin testi-fied that when released again in November 1986 Ed-monds told him it was because the economy was downand he was chosen for dismissal because he was unsuit-able for the work to be done.Of course,as a witness, heargued that he was suitable.After again being recalled,he was again fired on 5 February 1987,this time, accord-ing to Edmonds,he was released because of his personalmisconduct in the workplace.As to this incident,Frank-lin admitted having done what management told him wasintolerable behavior.As best I understand what the wit-nesseswere talking about,it is that the man had somekind of a gadget which he used to create the impressionthat he was"farting" loudly about the place, with anumber of women employees also present.He said it wasall in fun and that everybody laughed.He also agreed, indefense of his conduct,that he only did that one day in-stead of two,asEdmonds said he was told. Edmondstold him he considered such conduct improper,and thathe would not stand for it.Was Edmonds being too sensitive that day:There isalso uncontradicted testimony that on another occasionFranklin had "mooned"at another supervisor,again inthe presence of other employees,includingwomen. Ilearned,for the first time at the hearing,that"mooning"means lowering one's trousers and exposing one's "pri-vate parts."Were this a case where at least a seemingly prima faciecase had been made out in support of the complaint ofillegal discharge,such an affirmative defense of dischargefor cause might be seen as false, and therefore inferential-ly supportive of the complaint allegation,although I amby no means sure I would so hold. One might say Ed-monds was being overreactive to the man's unbalancedsense of propriety,but this is not such a case. The Re-spondent in this situation is not obligated to be absolutelyconvincing as to whether its reaction to the man's con-duct was reasonable.The boss is the boss.Absent proofof illegal motive,he has the right to demand proper con-duct in the workplace according to his own standards.The complaint with respect to Franklin's discharge mustbe dismissed.I reach the same conclusion with respect to Thomp-son, the fourth man said to have been illegally dis-charged in the first complaint. This man was fired on 5December' 1986. Edmonds'defense in this instance is thatthe man was discharged because he had lied about a su-pervisor smoking pot in the workplace. Thompson ad-mitted having done precisely that a day or two earlier.When Edmonds had spoken to him about the rule thatthere should be no smoking while in the plant, Thomp-son testified he accused Edmonds of harassing him, and ECONOMY FOODSdefended his conduct on the ground that Chris Gillettesmoked pot without being criticized for it. When Gillettetold Edmonds this was not true, Thompson was fired forhaving so spoken about the supervisor. The dischargecame on 5 December. Three months later Thompsonasked for work again, and the Respondent took himback.He was still at work during the hearing in June.As in the case of Franklin, there is simply no evidenceto support the allegation that Edmonds' decision to dis-charge this man was based on his union activity Thomp-son testified his only union activity before his dischargewas that he talked with Love in October 1986 andsigned a union card then.-Again, there is no evidencethat the Respondent was aware of that fact. Thompsonalso admitted that he told Edmonds, and other persons inthe workplace, that he was "against the Union." Haupt,another employee, testified that Thompson also told him,aswell as a number of other employees, that he wasagainst the Union. With such clear evidence that the Re-spondent was assured by the employee himself of antiun-ion attitude, how can one find, on this record, that theRespondent fired him on 5 December for being "proun-ion?" To ask the question is to answer it.Before the discharge, while the organizational cam-paign was going on and the election petition had beenfiled,Thompson once asked Edmonds what wouldhappen if there were a strike, would a striker be fired?According to Thompson, Edmonds responded, "Yes." iImproper as that answer by Edmonds may have been, itisno reason to believe that Thompson intended to backthe Union in case of a strike, for he was at the same timetelling people all over the place that he was "against"theUnion. Four days after his discharge the electiontook place, and Thompson acted as the Union's observer.Coming as it did after his discharge that action byThompson could have no bearing on the discharge alle-gation in the complaint. The fact is that it was not untilafter 5 December that the Respondent learned anythingabout Thompson's siding with the UnionTwo other violations of Section 8(a)(1) are alleged inthe original complaint. After the union activity came tolight the Respondent changed its warning system Beforethat,when employees were disciplined for errors, etc , orwarned about wrongdoings, it had been done orally. Nowritten records of such disciplinary action were kept.After the union activity surfaced, the Union filed chargeswith the Board, Edmonds consulted his lawyer, and onthat advice, started to keep records of disciplinary andwarning actions taken. That the Respondent so changedits system is admitted.A number of such written records, disciplinary actions,were received in evidence. And, of course, as was to beexpected, given the animosity that had developed in theworkplace between late 1986 and the time of the hearingin June 1987, the employees involved kept saying thatthe warnings, or criticisms, were unwarranted, while Ed-monds defended each of them as vigorously. I do not'Edmonds denied having said this to Thompson, but on the record initsentirety, considering both Edmonds' admitted hostility towards theUnion and his very poor credibility as a witness, I credit Thompson, andfind that that statement by Edmonds was a violation of Section 8(a)(I) ofthe Act669intend to decide who was right and who was wrong.The only question is : Did the Respondent have a rightto change its system? Better still, were the employeeshurt or prejudiced in any way by the new recordingsystem? I think not.Thisisnot acase where a change of system endangersa man's job, more than in the past, like when four warn-ingsused to precede discharge, and later on only threewere considered necessary.Whether Edmonds kept hisrecordsin hismind, or in writing, in no way affected theemployee status of hismen. Isthe fact of writing thingsdown intimidating to the employees? Perhaps a little. Butagainst that possibility is the safety Edmonds said hewanted for himself, that is, to protect his position ofbeing able to prove what had happened in the past incase further unfair labor practices should be chargedagainst him. On balance, I cannot find it to have been aviolation of this statute for that change to have been in-stituted.Lastly, the Respondent did something else, now saidto have been an unfair labor practice.Beginning in late1986 he reduced the amount of overtime his employeesused to do. It was never very much. He made it a pointto say that the employees did no more than 40 hours ofwork per week, because, as itwas againsaid at the hear-ing, the overtime work used to cost him from 20 cents toabout $1.20 per hour more than regular time payFranklin testified he sometimes used to do 2 or 3 hoursof overtime per week, but latersometimesworked only37 or 38 hours a week. Another employee Castle, testi-fied he used to be scheduled for 39 hours a week beforeFranklinwas recalled to work in February, and thatthereafter he used to do 34 or 35 hours a week. Thomp-son'stestimony on this subject was very confused, andvague; he kept changing his story as he went along. Hestarted by saying he used to be scheduled 39 hours aweek; then added he used to work 12 or 14 hours a day.Then, saying his hours were cut, he also added that heknew business had "gone down." Two witnesses for theRespondent explained the decrease in overtime workedwas demanded by the fact that the volume of businesshad declinedBut all this mixed up testimonyis really meaninglesshere because the owner admitted he changed the system,in a deliberate plan to avoid paying overtime rate to any-body. It was at this point in the story that Edmonds said,as a witness,thathis legalcosts because of this proceed-ing had reached $10,000. Again: May an employer, facedwith the necessarylegal expensein defendingagainst anNLRB complaint, cut his business costs by avoiding allovertime work, which is paid at a higher rate than regu-lar time? I have no reason not to believe Edmonds' testi-mony that he paid that much money already for alawyer in this case. The fact he appeared personally todefend is strong indication that he was tight for money. Imake no finding that because the Respondent stoppedhaving its employees do overtime work in consequenceof this legal proceeding, it committed an unfair laborpractice.We come to the evidence offered at the second hear-ing, on 18 November 1987. It all involves things that 670DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhappened after the close of the first hearing early inJune.The clearest thing shown in this later transcript,and in the subsequent briefs filed by the General Counseland the Respondent,is that the animosity among all theparticipants had continued to escalate.In consequence,the factual assertions made by both parties must be takenwith a grain of salt.In his brief,Edmonds,who continued as his own rep-resentative,spokemost offensively about the GeneralCounsel personally.His behavior was absolutely unwar-ranted.All it did is further discredit him where hissworn testimony is concerned.The General Counsel thenfiled a request that the offensive brief by Edmonds besmitten from the record. There is no need to rule onmatters of that kind,for in my decisional process Iignore all irrelevancies, either on or off the record. Myfindings here rest solely and entirely upon the sworn tes-timony of all the witnesses and on the documents re-ceived in evidence.Some of the unfair labor practice allegations requirevery little comment.Some time in June 1987 the Re-spondent decided that the roof of the building in whichthe employees worked required a new coat of protectedpainting.For several days it assigned some of its regularemployees to do that work during the afternoon.Includ-ed among these wereLove,Franklin,and Thompson,men who had been intimately involved in the early pro-ceeding in favor of the Union.Other employees werealso asked to do that work and did so. The complaintsays it was a violation of Section 8(a)(3) for the Re-spondent to have used those three men for that work. Asbest I can understand the theory underlying this conten-tion it is that it was hot on the roof in June,that thatwork was not included in the work responsibilities ofthese three.men, and,with no evidence at all, that Ed-monds used those three men to satisfy his feeling of re-venge against them because of their prounion feelings.The record as a whole shows clearly that maintenanceispart of the duties of all these employees inside theplace.Certainly repairing a roof was maintenance work.From Thompson's testimony:"Q. Is maintenance part ofyour job?A. Yes."It is alleged that the three men inquestion were deliberately selected to go to the roof, butthere is no evidence to show that, because others wereused to do the same work at the same time. It is also afact that in the afternoon in this place there is less workto do,because most of the loading of the delivery trucksat the shipment work is done in the morning.There isalways less work in the afternoon.If Edmonds had sentsome of these men home because he did not have workfor them,the General Counsel would have charged himwith deliberately cutting the pay of the union men, I canmake no finding of illegality in the Respondent havingused anyone to do the maintenance work on that roofduring the regular work hours for which they were paid.One day Edmonds asked Love to cut the lawn on his,Edmonds',mother house across the street from the placewhere all worked.Love said he did not object to doingthat.A picture of that house,received in evidence,shows there is very little grass ground on the side orfront part of the house.Again, Love did it during hoursand was paid his regular rate for the time. The GeneralCounsel now says the Respondent violated the Federalstatute by having Love work an hour or two cutting thegrass. It would demean this decision to speak further ofthat incident.Part of the work of all the employees in this place istowork in the freezer, where all the wholesale food iskept.They stack it there and fill ordersallmorning asneeded. The employees rotate part-time working in thefreezer and part-time outside. There is anotherallegationof violation of Section 8(a)(3) that was belabored againand again throughout the hearing. It is that after theJune hearing in this proceeding the Respondent usedLove, Thompson, and Franklin longer hours in the freez-er than it did before and that the supervisorsassignedthem to the freezer more often than they did other em-ployees.The testimonyin itsentirety does not provesuch discrimination against those three men, let alone thefact of a total absence ofillegal"intent"in such assign-ments,were it true.Once supervisor, Green, testified that even after theJune hearing he tried "to distribute it -equally," that is,the freezer work. Haupt, also a supervisor, testified thatall the employees do about thesame timein the freezer,and that Love, Thompson, and Franklin, because theydid little delivery work, sometimes did more. He addedhe tries to keep employees no more than 1 hour at a timein the freezer. He was not the clearest witness, but com-pared to Love and Thompson on this subject he wasdefinitely the more credible.Love started by agreeing with the General Counsel'sstatement that Thompson and Franklin were "the pri-mary people who work in the freezer." He added theywere ordered to stay "an hour or two at a time in thefreezer." Love then went on to say that he had kept adetailed,precise,written record of exactly how longeach and every employee had spent working in the freez-er throughout the period in question, as well as a writtenrecord of just who had worked, and exactly how long,on the roof. Then came the following:Q. Have you been given the job of recording thetime people spent on particular jobs?A. No, sir.Q.You say you accomplished this by keepingnotes?A. Yes, sir.Q.Where do you keep the notes?A. That's private ... .Q. Do you keep them in a notebook, on a pieceof paper, do you write them on a cardboard box?A. I feel that's my privacy, where I keep them.Can one believe a witness who says he has writtenrecords to prove his testimony contradicting his supervi-sors,when that man refuses to present such records hesays hestillpossesses?Where there is the slightest con-flict in testimony between Love and otherwitnesses inthis transcript of the hearing held in November 1987 I donot credit a word by Love.'Franklin's testimony on that point is equally unreliable.He began by saying that before the June hearing he used ECONOMY FOODSto do about 20 to 25 minutes at a time in the freezer.And thencamethe following from him:Q.Were you ever told to work longer than theusual time in the freezer?A No. Not a specific time. No.Q.What?THE WITNESS: No, I haven't been, no.Such vascillating and inconsistent testimony will not doto prove an unfair labor practice.Thompson's testimony is no more convincing. Hesaid-again by agreeing with a leading question by theGeneral Counsel-that work in the freezer "was the leastpopular job in the warehouse." "Q. Since the hearing inJune, have you received any new or differentassign-ments than you had ever had before working for Econo-my Foods? A. No." At onepoint inthe record the Gen-eralCounsel said: "I would say that there is some evi-dence here that the Company has a callous disregard forthe employees, particularly in the freezer." I do not thinkthis generally conclusionary statement, either by his wit-nesses orby the General Counsel, suffices to prove theRespondent deliberately used those particular three menin the freezer for longer periods than in thepast as atechnique to discriminate against them in punishment fortheir prounion activities.Another complaint allegation is that on 19 June 1987,theRespondent issued two written warnings for poorwork performance, one to Thompson and one to Frank-lin.This was just 2 weeks after the earlier hearing on thefirst complaint, It will be recalled that when the unionorganizational campaign started,late in 1986,theRe-spondent changed its old system of giving oral warningsand began to issue all warnings in writing.It did that onadvice of'counsel in order to be in a position to proveobjectively any past records of poor performance by anyemployees. And then, at the June hearing, the Companywas charged with violating the law by issuing writtenwarnings.With this, after issuing the two warnings toFranklin and Thompson on 19June,the Respondent dis-continued issuing any written warnings,now fearful thatby doing that it would be violating the law, as the Gen-eralCounsel had said that very month. Edmonds testi-fied that after 19 June, and until the November hearing,he had given about 12 oral warnings to this and that em-ployee.Now the General Counsel says that because theRespondent stopped issuing warnings,becausethe onlywritten warnings issued went to two prounion employ-ees, this proves a deliberate selection of unioneers forcriticism, or, discrimination in violation of Section 8(a)(3)of the Act. It amounts to an overall theory of damned ifyou do and damned if you don't!An interesting aspect of this particular allegation in thecomplaint is that the testimony of both Thompson andFranklin proves that these particular warnings of 19 Junewere justified. Thompson said that while Edmonds didnot explain exactly why he was criticized on 19 June, afew days later he spoke to his supervisor, Haupt, aboutit.Haupt told him it was because he had failed to put"the sample box back on the top of the stack, I didn'tI forget to restack the packet." I do not know how671serious such errors then were, but that it was a violationof the work rules, for which Edmonds had a right towarn him,is clear.Franklin was laid off the following month, on 24 July,for deliberately refusing to perform a regular work as-signment. As a witness he tried to get around that layoffdiscipline by telling a story about a funeral, and so onAt one point he admitted he had refused to clean thewindows, as ordered;,at another he indicated he had leftvoluntarily for a few weeks' An example of his testimo-ny:After the hearing, you were working there. Wereyou laid off for a period of time?THE WITNESS: I was off a couple of weeks or so,because my wife's mama passed away.Q. You mean, you chose to stay away yourself?THE WITNESS: Well, I was-how would you putit.Well, laid off or whatever for about 3 weeksthere, because when I came back after the funeraland stuff like that, I was off . . .With this kind of a witness contradicting the Respond-ent's assertion that he deserved the 19 June warning, Ihave no reason for doubting the defense contention thatFranklin's behavior generally justified the written criti-cismof his work.Shortly after the June hearing-10 days according toan employee witness, 4 weeks according to Edmonds'testimony, the Respondent posted a notice saying that nokind of food or drinks were permitted in the warehouse,that no lunches could be eaten there, or even kept in thefreezer. From then on the employees have left the build-ing for lunchbreaks or gone to a restaurant outside toeat.The complaint alleges that rule was also posted toinconvenience the employees as a punishment for theunion activity and participation in the Board hearing thathad come earlier.Edmonds insisted at the hearing that the union activityhad nothing to do with that posting, and explained thatthe applicable health rules required that no food of anykind be brought into the warehouse by employees at anytime.About the health rule prohibiting food of any kindin this warehouse Edmonds was right There is a confu-sion in the record as to exactly what Governmentalagency inspected the place, and ordered all food anddrinks to be removed at all times, and so told the Re-spondentThe witnesses referred to the United StatesFood and Drug Administration enforcing these rules.They also spoke of the State Health Department havingsuch regulations.Whichever it is, the General Counseldoes not dispute the fact that food of any kind is simplynot permitted in the workplace as a matter of law.On this point too the conflicting testimony that runsthroughout this record is very marked. Employee Castlekept saying the men used to have coffee and pop duringwork hours, that the supervisors at times saw them doingthat.That the men did have drinks and even eat in thewarehouse is true, if only because Edmonds admitted heoften told the supervisors to put a stop to it. But it is alsotrue an old sign on the door of the building read that no 672DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDone was admitted except while on duty. From this it follows that lunch was not to be eaten inside the ware-house.As another aspect of this second hearing, the GeneralCounsel relieds on the fact that this posted notice wasput up after the June hearing, and not before. He alsorelies on the fact that Edmonds lied at one point in histestimony.FirstEdmonds said the notice was postedafter the place had been examined by a Government in-spector. It then developed there was inspection but thatit took place in August, 2 months later. Did Edmondshimself ask the inspector to come in so he could have agood legal defense? I do not know; it could be. If it wasan unfair labor practice for the Respondent to have en-forced a statutory health rulein retaliationfor its em-ployees'unionactivity, can it be ordered to go back tothe old practice of permitting prohibited things to be car-ried on in this plant? That Edmonds hates unions is theclearest fact in this overall proceeding,as setout in thebeginningof this decision. Yet I do not think I can find aviolation of this statute in this Respondent having en-forced an admitted health regulation applicable to hisbusiness.Before reaching the final real question to be decided,thereisone small matterthatmust be disposed of. Em-ployee Thompson has been on and off his job with theRespondent for some time, for reasons of health. He lastleft in July 1987 because of a damaged knee. He testifiedthat shortly after the June hearing Greene, the supervi-sor who knew him well, went to his house and advisedhim to obtain a doctor's certificate to justify a particularabsence. Thompson quoted Green as follows- "He cameup there, and he said, `I've come up as a friend and notas a supervisor. You'd better come up with a doctor'sexcuse or Mr. Edmonds is going to fire you. If you do,he's going to find some other reason."Green testified at length for the Respondent about thepoor quality of work of the three employees said by thetwo complaints here considered as suffering at the handsof the Company. He did not contradict Thompson's testi-mony about that talk shortly after the first hearing.2If a supervisor's statementto a rank-and-file employ-ee-the boss is going to find a reason to fire you-beviewed in isolation, certainly is a threat of discharge.And, given the recent union activity, which the Re-spondent definitely did not like, it also must be called aviolation of Section 8(a)(1) of the Act. Green not havingdenied it, I credit Thompson on this one point and findthe unfair labor practices alleged in the complaint. Actu-ally, it could not have been toointimidating a statement,for, as Thompsonhimself said,Green went to his housethat night for the very purpose of protecting the man'sjob; to tell him to besure to getthe doctor's certificate.The last allegation in this complaint is that on 19 June1987 the Respondent unlawfully laid off employee Love.The charge in support of this complaint was filed on 2July and on 9 July the Respondent recalled Love to2After the close of the second hearing the Respondent filed a motionto reopen the record so it could call Green to the stand again as a de-fensewitnessThe General Counsel filed an opposition paper For thereasons stated by the General Counsel the motion is deniedwork. He was,.,still on job in November. All Edmondssaid at the hearing is that Love was released because hewas the most "expendable employee at that moment."From his testimony-I came to this time where once again this man now,because he was expendable, I had no work for himin the warehouse, he was not capable of delivery, Ihad to lay someone off, because they were standingaround in the warehouse, they'd finished paintingthe roof, so I laid him off.There is some support for the foregoing statement byEdmonds. Deliveries were performed in the morning andthere was less work in the afternoon. Love kept sayingothers were used for delivery and he was not, and thatthiswas a form of discrimination against him at the time.He justified an apparent error he had made back inMarch 1986 while on a delivery route, while Edmondskept building that particular incident as proof of Love'sworthlessness. Love even stressed the fact he had beenasked to obtain a chauffeur's license,like all the otheremployees.Whatsetsthismatter at rest is the uncontra-dicted testimony of the payroll clerk She said therecords show Love did no more than 27 hours of deliv-lerywork during the 2000 hours of work up to June1987.Iagree with the General Counsel that the testimonyby companywitnessesabout Love's poor performance,the lack of work for him to do, his relative undesirabil-ity, and so on, is vague, indefinite, and not very convinc-ing.At thesame time,Love's testimony about his workand the Respondent'smistreatmentof him suffers thesameweakness. It must be remembered that this was theman who kept the written records of all preciseassign-mentsinto the freezer and on the roof painting work, butconsiders them too "private" to show them to anybody.In short, it is not really possible to make any definitefinding of just what work was available for him in June1987, or exactly how he had behaved in the workplace.The antagonism that existed betweenmanagement andthe General Counsel's employee witnesses is simply toogreat.It isa case of this kind that calls for application of theoldest rule of Board law. The burden rest on the GeneralCounsel to prove an alleged unfair labor practice by af-firmative, positive evidence. In this case the necessaryproof of an intent, in the Respondent, when it laid offLove in 19 June 1987, that it did so with a prohibitedmotive, fails, that is,antiunion animusagainst him. Thereisno such proof on this entire transcript of a full day'shearing in November 1987. The only indication ofanimusvoiced by any management representative is Su-pervisor Green's single statementto Thompson. Absent aprima facie case in support of the complaintIcannotfind that the Respondent laid Love off in June 1987 withan illegal purpose.What the General Counsel again relies on to supportthis second complaintissued inAugust 1987is the an-tiunion evidence-aimed directly against Love-datingback to October 1986, and proved in the earlier hearing.As set out above, merely because an employer acts un- ECONOMY FOODS673lawfully a year earlier,itdoes not follow that anything itdoes thefollowing year that hurts any particular knownunioneer constitutes an unfair labor practice.Edmondsrepresented himself in each of the hearings,without hislawyer present.But there is every indication that he wasadvised by counsel throughout the events.Itmay be thatafter learning of the testimony contained in the first hear-ing his lawyer advised Edmonds to keep his mouth shut,to stop giving voice to his antiunion sentiments. What-ever the reason,the fact is Edmonds did not give anylater expression of his feelings against the Union. Deci-sion on Love's layoff in June 1987 must rest upon thesecond hearing record.I shall therefore recommend dis-missal of the allegation as to that layoff.3Case 9-RC-15030dered to cease and desist from any such conduct in thefuture. It must also be ordered to make Love and Kenne-dy whole for any loss of earnings because of the unlaw-fuldiscrimination against them.The Respondent mustalso be ordered to post the appropriate notices.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above,occurring in connection with the operationsof Frigid Storage Incorporated,d/b/a/ Economy Foods,have a close,intimate,and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.Employee Love was eligible to vote in the December1986 Board election. Kennedy said he voluntarily left theCompany 3 weeks after 31 October 1986. He thereforewas not eligible to vote on 9 December.Thompson wasjustifiably discharged in December 1986 and thereforealso ineligible on 9 December.IV. THE REMEDYIthaving been found that the Respondent dischargedthe two employees in violation of the statue,and violatedSection 8(a)(1) in many other respects,itmust be or-9A Board field examiner,Carol Shore,interviewed Edmonds in July1987 in the investigation of the 2 July charges She wrote a summary ofher recollection of that day's interview on 21 July and sent it to Ed-monds In her summary she included the following statement"Based onyour previous problems with Franklin,Thompson and Love with respectto their job performance and attitude towards customers,you decidedthat you would have to select one of them as opposed to other employ-ees for layoff"In response,Edmonds wrote her a letter,dated 28 July,inwhich heexplained further the details of what had happened Here he included thestatement"Ibelieve your summary fairly accurately recounts yourvisit"The General Counsel offered this letter as an admission of guilt onthe part of Edmonds I do not consider it as such To say that a three-page detailed statement is "fairly"accurate is not an admission of everydetail set out in the examiner's letter Shore did not appear as a witness toquote Edmonds preciselyCONCLUSIONS OF LAW1.By discharging Chancie Love and Kenneth Kenne-dy, on 31 October 1986, the Respondent has violated andis violating Section 8(a)(3) of the statute.2.By the foregoing conduct,by threatening to reducewages and other employee benefits,by interrogating em-ployees about their knowledge of the union activitiesamong other employees,by interrogating the employeesas to the identity of other employees who had signedunion authorization cards, by interrogating employees asto the identity of employees who were soliciting signa-tures to union cards, by threatening to close down thebusiness in retaliation for the employees' union activity,by telling employees the Respondent would refuse tobargain in good faith with any union of their choice, bytelling employees that the manager knew who the unionactivistswere, by telling employees that the Employerwill find a way to discharge prounion employees, and bytelling employees that they would be fired if they engagein a strike,the Respondent has engaged in and is engag-ing in violations of Section 8(a)(1) of the statute.3.The aforesaid unfair labor practices are unfair laborpracticeswithin the meaning of Section 2(6) and (7) ofthe Act.[Recommended Order omitted from publication.]